—In an action to recover damages for personal injuries, the defendants CSA Contracting Corp. and Ho Kim appeal from so much of an order of the Supreme Court, Queens County (Milano, J.), dated April 20, 2001, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them as barred by Workers’ Compensation Law §§ 11 and 29 (6).
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellants’ contention, there are issues of fact, inter alia, as to the relationship between the plaintiff and the defendant corporations, and the relationship between the defendant corporations. Because the resolution of these and other factual issues will determine whether the plaintiff is barred by Workers’ Compensation Law §§ 11 and 29 (6) from maintaining this action, the Supreme Court properly denied the appellants’ motion for summary judgment dismissing the complaint insofar as asserted against them (see, Alvarez v Jamnick Realty Corp., 260 AD2d 328; Fontus v D & J School Bus, 249 AD2d 361; Mattarelliano v Moish Gas Stas., 242 AD2d 685; Rosenburg v Angiuli Buick, 220 AD2d 654).
The appellants’ remaining contention is unpreserved for appellate review and, in any event, without merit (see, Thompson v Grumman Aerospace Corp., 78 NY2d 553; Singh v Metropolitan Constr. Corp., 244 AD2d 328). Bracken, P. J., Krausman, Luciano, Smith and Adams, JJ., concur.